Case 1:20-mj-00460-PJG ECF No.1, PagelD.1 Filed 11/02/20 Page 1of1

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Western District of Michigan

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 1:20-mj-460
a biack Apple iPhone 11

nd

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Western _ Districtof Michigan _, there is now concealed (identify the
person or describe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
& evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC § 846; 21 USC § 841 — Conspiracy, Distribution and possession with intent to distribute controlied
(a)(1) substances

The application is based on these facts:
See continuation.

of Continued on the attached sheet.

O Delayed notice of —_—_ days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant's signature

DEA SA Heather Williamson

 

Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

Telephone _ (specify reliable electr

    
 

 

Date: 11/02/2020

 

  

’s signature

City and state: Grand Rapids, Michigan Magistrate Judge Philip J. Green

 

 

Printed name and title
